DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The relied embodiment (Para 89, 90 and 94-98) teaches asymmetrically encrypted data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 21-27 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Bajic et al. (US-20110291803).
a.	Referring to claims 1, 10-12, 23 and 26:
	Regarding claims 1, 10-12, 23 and 26, Bajic teaches a secure passive sensor node, comprising: a memory configured to store first encrypted data comprising an asymmetric encryption result 
a.	Referring to claim 2:
	Regarding claim 2, Bajic teaches the secure passive sensor node of claim 1, further comprising a sensor configured to obtain data (Para 6…. tag with transceiver).  
a.	Referring to claim 3:
	Regarding claim 3, Bajic teaches the secure passive sensor node of claim 2, wherein the wireless communication circuit is further configured to transmit the obtained data when the reader device is authenticated (Para 96-98…. transmission after reader verification/authentication).  
a.	Referring to claims 4 and 27:
	Regarding claims 4 and 27, Bajic teaches the secure passive sensor node of claim 1, wherein the first encrypted data comprises an asymmetric encryption of a key (Para 93-96… asymmetric encryption).  
a.	Referring to claim 5:

a.	Referring to claim 6:
	Regarding claim 6, Bajic teaches the secure passive sensor of claim 1, further comprising an energy storage circuit (Para 5…. low-energy tag).  
a.	Referring to claim 7:
	Regarding claim 7, Bajic teaches a reader for reading information from a passive device, comprising: 8370249.2Application No.: 15/944,7323 Docket No.: G0766.70157US01 a memory configured to store a private key (Para 89 and 90…. private key) a wireless communication circuit configured to communicate with an external passive device (Para 31 and 32…. reader); a processor coupled to the wireless communication circuit and configured to: receive, using the wireless communication circuit, a first message including a nonce and first encrypted data from the external passive device (See Message in the rejection in claim 1); the first encrypted data comprising a result of asymmetrically encrypting data using a public key corresponding to the private key (Para 93 and 94 and the rejection in claim 1) decrypt the first encrypted data to obtain decrypted data (See the rejection in claim 1); and generate, responsive to the first message, a second message including second encrypted data based on the first message (See the rejection in claim 1).  
a.	Referring to claim 8:
	Regarding claim 8, Bajic teaches the reader of claim 7, wherein the reader comprises an energy beaming circuit configured to power the passive device (Para 31 and 32).  
a.	Referring to claims 9 and 13:
decrypt the encrypted data by computing an asymmetric decryption of the first encrypted data using the stored private encryption key (Para 89 and 90…. encryption/decryption using asymmetric cryptography).  
a.	Referring to claim 21:
	Regarding claim 21, Bajic teaches the secure passive sensor node of claim 1, wherein the memory comprises a fuse block, the fuse block comprising a set of fuses holding fixed predetermined values (Para 175… memory holding predetermined values).  
a.	Referring to claim 22:
	Regarding claim 22, Bajic teaches the secure passive sensor node of claim 4, wherein the memory is configured to store the key (Para 175…. memory storing key).  
a.	Referring to claim 24:
	Regarding claim 24, Bajic teaches the reader of claim 7, wherein the processor is configured to: send, using the wireless communication circuit, a message to the passive device to establish communication with the passive device; and receive the first message after establishing communication with the passive device (Para 93 and 94 and the rejection in claim 1).  
a.	Referring to claim 25:
	Regarding claim 25, Bajic teaches the reader of claim 12, wherein the processor is configured to receive data from the external passive device after transmitting the second message to the external passive device (Para 95 and 96 and the rejection in claim 1).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497